NOTICE OF ALLOWANCE
This notice is responsive to Applicant’s amendments/remarks filed 12/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Mattioli on 2/17/2022 with final approval via email 2/23/2022 (see attached).

Please amend claim 1 as follows:

    PNG
    media_image1.png
    814
    664
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    674
    664
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art, whether taken alone or in combination, fails to teach the limitation: “a control unit configured to perform: (a)…(b)…(c)…” in the context of the other limitations of the claim. Particularly, while Chin (US Patent 7,085,616), White (US Pub. 2008/0282982) and Yamawaku (US Pub. 2010/0243620) reasonably teach the claimed apparatus, Taira (JP-2015-015272A) fails to teach the controller limitation of claim 1 with enough specificity to meet the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirochi (US Patent 9,064,695) teaches a similar apparatus and procedure, but no wall coils or plurality of processing positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KURT SWEELY/Examiner, Art Unit 1718     

/Benjamin Kendall/Primary Examiner, Art Unit 1718